Citation Nr: 1411166	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-42 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, status post arthroplasty, currently evaluated as 30 percent disabling. 

2.  Entitlement to higher initial disability ratings for depression, currently rated as 30 percent prior to March 28, 2013, and 70 percent since March 28, 2013. 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to May 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for depression and denied an increased rating for the right knee disability.  The RO assigned an initial disability rating of 30 percent for the depression, retroactively effective from January 6, 2009.  The Veteran then perfected an appeal regarding the initial disability rating assigned for his depression and an appeal regarding an increased rating for his right knee disability.  

In March 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in April 2013, which increased the disability rating for the depression to 70 percent.  The 70 percent rating was made retroactively effective from March 28, 2013, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).
The appeal has now been returned to the Board for appellate disposition. 

In October 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  However, a subsequent April 2013 rating decision granted that claim.  The Veteran did not appeal the effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's degenerative joint disease of the right knee, status post arthroplasty, has been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  Prior to March 28, 2013, the Veteran's depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since March 28, 2013, the Veteran's depression has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for the degenerative joint disease of the right knee, status post arthroplasty, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5055 (2013).

2.  The criteria for higher initial disability ratings for the depression, currently rated as 30 percent prior to March 28, 2013, and 70 percent since then, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the depression claim, this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for depression.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in May 2008 before the grant of service connection for depression was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the right knee claim, prior to the initial adjudication of the Veteran's increased rating claim, letters dated in December 2009 and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) also held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the December 2009 notice letter sent to the Veteran prior to the initial adjudication of his right knee claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, disability benefits records from the Social Security Administration (SSA), and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2013).  The evidence of record does not suggest that the Veteran's right knee disability and/or depression have worsened since the last VA examinations in April 2013.  Consequently, additional VA examinations to evaluate the severity of these disabilities are not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with its March 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations, which he had in March 2013.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his paperless claims file.  Finally, the remand directed the AMC to readjudicate the claims, which was accomplished in the April 2013 Supplemental Statement of the Case (SSOC).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Right Knee Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of June 2003 granted service connection for the Veteran's degenerative joint disease of the right knee.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent evaluation for his degenerative joint disease of the right knee, status post arthroplasty, under 38 C.F.R. § 4.71a, DC 5055.  He seeks an increased disability rating.

DC 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, that requirement has been fulfilled, as a total rating has been assigned from August 3, 2005, to September 30, 2006, for the right knee total knee replacement.  38 C.F.R. § 4.71a, DC 5055. 

Under DC 5055, following the assignment of a total disability rating, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to DCs 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under DC 5055 is 60 percent.  In this case, the minimum requirements have been fulfilled, as the Veteran was assigned a 30 percent rating for his residuals of a right knee total knee replacement, effective October 1, 2006.  The Veteran was also assigned a temporary total disability rating for additional right knee surgeries from September 11, 2007, to October 31, 2008.  He is in receipt of a 30 percent rating since November 1, 2008.  38 C.F.R. § 4.71a, DC 5055. 

Under DC 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  A 50 percent rating is the maximum schedular disability rating available under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 provides the criteria for impairment of the tibia and fibula.  Under DC 5262, a 10 percent rating is assigned for malunion of the tibia and fibula with a slight knee disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee disability.  A 30 percent disability rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  A 40 percent rating is the maximum schedular disability rating available under DC 5262.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.

Additionally, under VAOPGCPREC 23-97, a Veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under DC 5260, a 10 percent rating requires flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  A 30 percent rating is the maximum scheduler rating available under DC 5260.  38 C.F.R. § 4.71a.  

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  A 30 percent rating is the maximum scheduler disability rating available under this code.  38 C.F.R. § 4.71a, DC 5257.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that the Veteran also has a diagnosis of degenerative joint disease in the right knee.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.
When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a. 

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 60 percent for his service-connected degenerative joint disease of the right knee, status post arthroplasty.  Id.  Here, there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity, to warrant a higher disability rating of 60 percent throughout the entire appeal period.  38 C.F.R. § 4.71a, DC 5055.
Specifically, the Veteran was afforded a VA joints examination in November 2008.  At the examination, the Veteran reported recurrent right knee pain.  The examiner determined that the Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.  The Veteran's ranges of motion in his right knee were as follows:  flexion limited to 112 degrees (normal is 140 degrees) with pain; and, extension limited to 0 degrees (normal is 0 degrees) without pain.  The examiner found that the Veteran did not have joint ankylosis or weakness of the right knee.  The Veteran used a cane, but a brace was not documented.  X-rays taken at the examination did not reveal nonunion of the tibia and fibula.  The examiner found that the Veteran did not have a patellar or meniscus abnormality.  At the examination, the Veteran told the VA examiner that he had not been able to be employed since his total right knee replacement surgery.  The examiner found that the Veteran's right knee disability would have significant effects on his usual occupation due to the Veteran's pain.

The Veteran was afforded another VA joints examination in January 2009.  At the examination, the Veteran's ranges of motion in his right knee were as follows:  flexion limited to 110 degrees (normal is 140 degrees) with pain; and, extension limited to 0 degrees (normal is 0 degrees) with pain.  The Veteran described pain with every movement and constant pain with little relief from medications; however, the examiner determined that the Veteran "expresses more pain than objectively observed."  The examiner found that the Veteran did not have joint ankylosis or weakness of the right knee.  The Veteran used a cane, but a brace was not documented.  X-rays taken at the examination did not reveal nonunion of the tibia and fibula.  The examiner found that the Veteran did not have a patellar or meniscus abnormality.  At the examination, the Veteran told the VA examiner that he had not been able to be employed since his first right knee surgery in 2005.  The examiner found that the Veteran's right knee disability would have significant effects on his usual occupation due to the Veteran's pain.

The Veteran was afforded another VA joints examination in April 2010.  At the examination, the Veteran's ranges of motion in his right knee were as follows:  flexion limited to 80 degrees (normal is 140 degrees) with pain; and, extension limited to 0 degrees (normal is 0 degrees) with pain.  The Veteran reported weakness at the examination, but, upon testing, the VA examiner found that the Veteran did not have weakness, instability, giving way, or joint ankylosis of the right knee.  The Veteran used a cane, but a brace was not documented.  X-rays taken at the examination did not reveal nonunion of the tibia and fibula.  The examiner determined that the Veteran did not have a patellar or meniscus abnormality.  The examiner opined that standing occupations would "aggravate" the Veteran's right knee pain and swelling, but he would have no occupational limitations regarding sedentary work.

The Veteran underwent arthroscopic debridement of scar tissue from the right knee in January 2011.  The Veteran was reported to have nearly full range of motion in his right knee following the January 2011 surgery (flexion to 130 degrees).  See January 25, 2011, VA Medical Center (VAMC) outpatient treatment record.  In the January 2011 treatment record, the VA physician opined that it was "highly unlikely" that the Veteran would "be able to return to any kind of job which requires significant amounts of standing and walking.  He was working in the janitorial business until his knee problems and I don't believe he will be able to go back to that type of heavy work.  He needs to be retrained in a sitting job."  

His range of motion was reduced (flexion to 95 degrees) when seen by the VAMC in May and June 2011.  The May 2011 VAMC outpatient treatment report documents that the Veteran had 75 degrees of flexion in his right knee in January 2011, prior to the surgery.  The record also documents the Veteran's pain in his right knee upon ambulation.

A June 2011 VAMC treatment record documented that the Veteran could not be on his feet for more than 20-30 minutes without significant knee pain that required him to sit for a while.  The physician stated that, "The patient has reached maximum improvement from medical treatment.  There is nothing further that we can do to improve his right knee.  I feel he has significant permanent limitation with this knee and his limitations are such that he can no longer work at his trained profession as a barber because he cannot stand for any length of time."  The physician opined that the Veteran should be either retrained into a more sedentary type of employment or permanently retired on Social Security.  The Board takes note of the fact that the Veteran is in receipt of Social Security disability benefits due to his multiple orthopedic maladies.    

In accordance with the Board's remand directives, the Veteran was afforded another VA joints examination in March 2013.  At the examination, the Veteran denied giving way or the use of a brace.  His ranges of motion in his right knee were as follows:  flexion limited to 25 degrees (normal is 140 degrees); and, extension limited to 0 degrees (normal is 0 degrees), with consideration of his pain.  The examiner found that the Veteran had weakened movement with pain on both flexion and extension of the right knee.  The examiner indicated that the Veteran's pain could significantly limit his functional ability during a flare-up.  The Veteran's right knee was not ankylosed at the examination.  The examiner noted that the Veteran used a cane for his right knee disability and his right hip disability, but a brace was not documented.  The examiner found that the Veteran did not have a history of patellar or meniscus abnormality.  Following a review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran's service-connected orthopedic impairments (i.e., his right knee disability) would make it difficult for him to pursue any position that requires more than minimal time on his feet; however, he would have no limitations for sedentary employment.

The remaining VA and private treatment records document the Veteran's pain in his right knee, but do not provide contrary evidence to that obtained at the VA examinations.

Thus, based on the aforementioned evidence and in consideration of the Veteran's lay statements of pain and weakness, the Board finds that the Veteran is entitled to a higher disability rating of 60 percent for his degenerative joint disease of the right knee, status post arthroplasty, as the evidence establishes that he has chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055.

However, the Veteran is not entitled to a disability rating in excess of 60 percent for his right knee disability.  Specifically, following the assignment of a total disability rating for a knee replacement, the maximum schedular rating that can be assigned under DC 5055 is 60 percent, which the Veteran is now in receipt of.  38 C.F.R. § 4.71a.  The Veteran is also already in receipt of the maximum schedular disability ratings available under all other applicable knee and leg codes under 38 C.F.R. § 4.71a.  The knee and leg regulations do not provide for a disability rating in excess of 60 percent.  Id.
 
The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected right knee disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In sum, the Veteran is assigned a 60 percent disability rating for his service-connected degenerative joint disease of the right knee, status post arthroplasty, during the entire appeal period.  The claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Depression Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected depression is currently rated under 38 C.F.R. 
§ 4.130, DC 9434, the General Rating Formula for Mental Disorders.  He is in receipt of a 30 percent disability rating prior to March 28, 2013, and a 70 percent rating since that time.  He seeks higher initial disability ratings.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  38 C.F.R. § 4.130, DC 9434.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Throughout his appeal, the Veteran's GAF scores have ranged from 50 to 55.  A GAF score ranging from 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF scores must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board will begin by addressing the 30 percent rating in effect for the depression prior to March 28, 2013.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent for his depression prior to March 28, 2013.  Here, there is no evidence of occupational and social impairment with reduced reliability and productivity, to warrant a higher 50 percent rating.  38 C.F.R. § 4.130, DC 9434.  

Specifically, the Veteran was afforded a VA psychiatric examination in January 2009.  At the examination, the examiner found the Veteran's speech to be logical.  He was neatly groomed and dressed.  He behaved normally.  He communicated well.  His thought content was free of hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  His concentration and memory were good, and he was oriented.  His judgment was good and his insight was fair.  The Veteran indicated that he was not able to work due to his knee problems, and not his depression.  The Veteran described a daily feeling of being down and discouraged with a loss of energy and a loss of interest.  He denied any panic attacks, avoidance, mania, psychosis, hypervigilance, or intrusive memories.  He did describe worrying often and being moderately irritable.  Regarding the Veteran's social impairment, the VA examiner found that the Veteran was able to get out and do things with other people.  He had friends and was active in Alcoholics Anonymous (AA).  The Veteran took care of his own activities of daily living and was active within his church.  The Veteran was able to handle financial benefits in his own best interest.  Regarding occupational impairment, the examiner noted that the Veteran was currently unemployed, but found that the Veteran could get along with the public, co-workers, and supervisors.  He could also learn new procedures.  The examiner noted that the Veteran would have some problems, mainly handling stress and poor sleep.  The examiner assigned the Veteran a GAF score of 55.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran had "mild to moderate and persistent symptoms of depression."  The Veteran himself described his anxiety and depression as "mild" and/or "moderate."  

VAMC outpatient treatment records dated from November 2009 to February 2010 diagnose the Veteran's major depression as "mild," and document the absence of any suicidal/homicidal ideations.

The remaining treatment records dated prior to March 28, 2013, do not provide contrary evidence to that described above.  There are no other VA examinations during this time period.

Accordingly, the Board finds that the aforementioned evidence does not establish that the Veteran's depression is manifested by occupational and social impairment with reduced reliability and productivity, to warrant a higher 50 percent rating, prior to March 28, 2013.  The Veteran reported social relationships.  The Veteran also described being unemployed due to his right knee disability, and not his depression.  The VA examiner found that the Veteran had the necessary skills to be employed, even with his depression symptoms.  During this time period, the Veteran's routine behavior, self-care, and conversation were normal.  Additionally, throughout this time period, the Veteran's depression was described as mild to moderate by both the VA examiner and the VA physicians.   Thus, the Board finds that this evidence best supports the Veteran's current disability rating of 30 percent, which is indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran is not entitled to an initial disability rating in excess of 30 percent for his depression prior to March 28, 2013.  38 C.F.R. § 4.130, DC 9434.  

Furthermore, prior to March 28, 2013, the Veteran's depression did not display the following suggested, enumerated symptoms for the 50 percent rating:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and, difficulty in establishing and maintaining effective work and social relationships.  Thus, these examples are not present to support a 50 percent schedular rating for occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9434.

The Board has also considered the only GAF score of record during this time period (a GAF score of 55, assigned at the VA examination).  A GAF score of 55 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is more consistent with the criteria for a 30 percent rating under DC 9434.  Id.

As instructed in Mauerhan, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate disability rating under DC 9434.  In this regard, throughout this time period, the Veteran's depression was described as mild to moderate by both the VA examiner and the VA physicians.   In the opinion of the Board, the Veteran has not demonstrated the type of severity, frequency and duration of depression symptomatology, which would support a higher 50 percent schedular rating premised on occupational and social impairment with reduced reliability and productivity, prior to March 28, 2013.  38 C.F.R. § 4.130, DC 9434.  Thus, the Veteran is not entitled to a higher disability rating of 50 percent prior to March 28, 2013.  Id.

The Board will now address the 70 percent rating in effect for the depression since March 28, 2013.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 70 percent for his depression since March 28, 2013.  Here, there is no evidence of total occupational and social impairment, to warrant a higher 100 percent rating.  38 C.F.R. § 4.130, DC 9434.  

Specifically, the Veteran was afforded another VA psychiatric examination on March 28, 2013.  Following a physical examination of the Veteran, the VA examiner assigned the Veteran a GAF score of 50.  The March 2013 VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also determined that "it is at least as likely as not that [the Veteran's] diagnosis of depression would impair him from obtaining or maintaining productive employment in physical work or sedentary work due to the impairments listed."  However, the VA examiner did not find that the Veteran had total occupational and social impairment, nor did any of the other VA treating physicians.  Additionally, while the evidence suggests total occupational impairment from the March 2013 VA examination, the evidence dated on and since March 28, 2013, does not establish total social impairment.  Total occupational and social impairment are required to warrant the 100 percent disability rating.  Total social impairment is not demonstrated by the evidence of record.  For instance, at the March 2013 VA examination, the Veteran reported having 4-5 friends and seeing them 2-3 times per week, either going out together or staying home and talking.  He also described a relationship with his sister, who he spoke to on the phone and saw on holidays.  The examiner also found that the Veteran did not have any difficulty in performing his activities of daily living, and was mentally capable of managing his finances.  This evidence does not document total social impairment due to the service-connected depression, to warrant a 100 percent rating.  38 C.F.R. § 4.130, DC 9434.

The VA treatment records dated since March 28, 2013, document the Veteran's depression, but do not provide evidence contrary to that obtained at the examination.  No other VA examinations are of record during this time period.

Furthermore, the Veteran has not displayed any of the suggested, enumerated symptoms for the 100 percent rating, to include:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Thus, these examples are not present to support a 100 percent schedular rating for total occupational and social impairment.  38 C.F.R. § 4.130, DC 9434.

The Board has also considered the only GAF score available during this time period (the GAF score of 50, assigned at the March 28, 2013, VA examination).  A GAF score of 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning, which is more consistent with the criteria for a 70 percent rating under DC 9434.  Id.

As instructed in Mauerhan, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate disability rating under DC 9434.  In the opinion of the Board, the Veteran has not demonstrated the type of severity, frequency and duration of depression symptomatology, which would support a 100 percent schedular rating premised on "total" occupational and social impairment, since March 28, 2013.  38 C.F.R. § 4.130, DC 9434.

The Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's depression, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as depression and anxiety, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for the depression at any time during the appeal period, currently rated as 30 percent prior to March 28, 2013, and 70 percent since that time.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

IV.  Extraschedular and TDIU Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's right knee disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the right knee were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Regarding the depression claim, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current disability ratings for his service-connected depression inadequate.  This disability was evaluated under 38 C.F.R. 
§ 4.130, DC 9434.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9434.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for his current schedular ratings of 30 percent and 70 percent for his depression more than reasonably describe the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.  Id.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, however, the Veteran has already been assigned a TDIU, and he has not appealed the effective date assigned.  See April 2013 rating decision.  Therefore, consideration of a TDIU is not warranted. 





	


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating of 60 percent for degenerative joint disease of the right knee, status post arthroplasty, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to higher initial disability ratings for depression, currently rated as 30 percent prior to March 28, 2013, and 70 percent since March 28, 2013, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


